Citation Nr: 1530600	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO. 11-23 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether a December 2006 decision of the Board of Veterans' Appeals denying entitlement to an effective date earlier than April 5, 1988 for the award for a 100 percent disability rating for a schizo-affective disorder with posttraumatic stress disorder (PTSD) should be revised or reversed on the grounds of clear and unmistakable error (CUE).

2. Whether a December 2006 decision of the Board of Veterans' Appeals denying entitlement to an effective date earlier than February 22, 1988 for the award for a 20 percent disability rating for a seizure disorder should be revised or reversed on the grounds of CUE.


WITNESS AT HEARING ON APPEAL

The Moving Party



REPRESENTATION

Moving Party represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Moving Party served on active duty from March 1966 to December 1968.

This matter is before the Board of Veterans' Appeals (Board) on motion by the Moving Party alleging CUE in a December 2006 Board decision.

The Moving Party testified at a central office hearing before the undersigned Veterans Law Judge (VLJ) in April 2014. A transcript of the hearing is associated with the electronic claims file.

The Board has not only reviewed the Moving Party's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In an unappealed December 2006 decision, the Board denied entitlement to an effective date earlier than April 5, 1988 for the award of a 100 percent rating for a schizo-effective disorder and denied entitlement to an effective date earlier than February 22, 1988 for the award of a 20 percent rating for a seizure disorder.

2. In a November 2007 decision, the Board denied a February 2007 motion asserting CUE in the December 2006 Board denial of entitlement to earlier effective dates for the ratings for the schizo-affective disorder and seizure disorder.

3.  The Moving Party appealed the November 2007 Board decision to the U.S. Court of Appeals for Veterans Claims (the Court), which dismissed the appeal by way of an April 2012 order. 

4. Following the November 2007 decision, the Moving Party has filed a motion asserting there was CUE as to the December 2006 Board denial of entitlement to earlier effective dates for the ratings for schizo-affective disorder and seizure disorder.

5. As the Moving Party has alleged CUE in the same decision on the same issues as in his previously denied CUE matter, the motion is barred as a matter of law. 


CONCLUSION OF LAW

On the basis of the November 2007 Board decision denying CUE as to the December 2006 Board denial of entitlement to earlier effective dates for schizo-affective disorder and a seizure disorder, the Moving Party's current CUE motion as to that same decision on those same issues is dismissed with prejudice. 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1409, 20.1411 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

However, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004). 

As will be discussed below, the Moving Party's motion for CUE in the December 2006 Board decision denying entitlement to earlier effective dates for schizo-affective and seizure disorders is being denied as a matter of law because the Moving Party has already asserted CUE with respect to that decision and those issues, which was denied in the November 2007 Board decision. As such, the CUE motion currently before the Board is barred as a matter of law. 38 C.F.R. §§ 20.1400, 20.1409, 20.1411. 

Further, motions for revision of a Board decision based on CUE are not considered applications for benefits subject to any duty associated with 38 U.S.C.A. § 5103(a). 38 C.F.R. § 20.1411(c). Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive for the CUE motion on appeal.

II. Merits of the Motion

All final Board decisions are subject to revision based on CUE except for decisions on issues which have been appealed to and decided by a court of competent jurisdiction and decisions on issues which have been subsequently decided by a court of competent jurisdiction. 38 C.F.R. § 20.1400. A decision on a motion for revision of a Board decision based on CUE is final as of the date stamped on the face of the decision. 38 C.F.R. § 20.1409(a). Once there is a final decision on a motion for revision based on CUE relating to a prior Board decision on an issue or issues, that prior Board decision on that issues or issues is no longer subject to revision on the grounds of CUE. 38 C.F.R. § 20. 1409(c). Subsequent motions relating to that prior Board decision on that issue or issues shall be dismissed with prejudice. Id.

In a December 2006 decision, the Board denied entitlement to an effective date earlier than April 5, 1988 for the award of a 100 percent rating for a schizo-effective disorder and denied entitlement to an effective date earlier than February 22, 1988 for the award of a 20 percent rating for a seizure disorder. The decision was unappealed, and therefore became final. 38 C.F.R. § 20.1100. 

Following that decision, the Moving Party asserted that the December 2006 Board decision with respect to the earlier effective date claims should be revised or reversed on the grounds of CUE. 38 C.F.R. §§ 20.1400, 20.1404. In a November 2007 Board decision, the Board denied the Moving Party's motions for revision of the December 2006 decision denying entitlement to earlier effective dates based on CUE. In that decision, the Board found that the Moving Party's allegations that the Board improperly weighed or evaluated evidence could not form the basis of a valid CUE claim. See November 2007  Board decision at 6 (citing Fugo v. Brown, 6 Vet. App. 40 (1993)). The Moving Party appealed the November 2007 Board decision to the U.S. Court of Appeals for Veterans Claims (the Court), which dismissed the appeal by way of an April 2012 order.

Since the November 2007 decision, the Moving Party has continued to submit statements alleging that the December 2006 Board decision denying entitlement to earlier effective dates for schizo-affective and seizure disorders should be reversed or revised on the basis of CUE. Specifically, the Moving Party has continued to allege that the December 2006 Board decision did not properly weigh or consider all of the evidence. The Moving Party's statements have consistently indicated that he is alleging CUE with respect to the Board denial of earlier effective dates for both disabilities. He has not stated that he is filing a motion for revision of the November 2007 Board decision which denied his original CUE motions as to both issues.

Further, during the April 2014 hearing the Veterans Law Judge specifically stated that the issue on appeal was whether revision or reversal of the December 2006 Board decision denying entitlement to earlier effective dates for schizo-affective and seizure disorders based on CUE was warranted. The Moving Party did not object to this characterization of the issues on appeal, and proceeded to provide testimony concerning perceived errors in the December 2006 Board decision. The Moving Party's representative in their May 2015 appellate brief also advocated that CUE was present in the December 2006 Board decision. Therefore, the Board finds that the Moving Party's clear intent during the current appeal has been to allege, or continue to allege, that revision of the December 2006 Board decision is warranted based on CUE.

However, as noted above, the Moving Party previously filed a motion for revision of the December 2006 Board decision on the issues of entitlement to earlier effective dates for schizo-affective and seizure disorders. The motions were denied in the November 2007 Board decision, which is now final. 38 C.F.R. § 20.1100. As such, the December 2006 Board decision is no longer subject to revision with respect to those issues. 38 C.F.R. § 20.1409(c). As the Moving Party's current CUE motion relates to the same Board decision on the same issues, the current CUE motion is barred as a matter of law, and the Board must dismiss the motions with prejudice. 38 C.F.R. § 20.1409(c). 

The Board has considered and is sympathetic to the Moving Party's arguments. However, the Board is without authority to grant equitable relief. Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review. See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994). As the current CUE motion concerns a decision on issues that were the subject of a previously denied motion asserting CUE, the current petition for CUE is barred as a matter of law and must be dismissed.


ORDER

The motion as to whether a December 2006 decision of the Board of Veterans' Appeals denying entitlement to an effective date earlier than April 5, 1988 for the award for a 100 percent disability rating for a schizo-affective disorder with PTSD should be revised or reversed on the grounds of CUE is dismissed with prejudice.

The motion as to whether a December 2006 decision of the Board of Veterans' Appeals denying entitlement to an effective date earlier than February 22, 1988 for the award for a 20 percent disability rating for a seizure disorder should be revised or reversed on the grounds of CUE is dismissed with prejudice.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


2-7

Department of Veterans Affairs


